[pic]

                                   In the
                              Court of Appeals
                     Second Appellate District of Texas
                                at Fort Worth

                             No. 02-18-00362-CR
                             No. 02-18-00363-CR

|Alexis Botello, Appellant                                                 |
|                                                                          |
|v.                                                                        |
|                                                                          |
|The State of Texas                                                        |

the?


                On Appeal from Criminal District Court No. 2
                            Tarrant County, Texas
                     Trial Court No. 1376941D, 1376957D

                                    ORDER


      On the court’s own motion, it is ORDERED that the  trial  court  clerk
deliver  the  originals  of  State’s  Exhibit  78  (Defendant’s  Interview),
State’s Exhibit No. 202 (Large Photo), and State’s Exhibit  No.  203  (Large
Photo) to this court no later than Thursday, September 26, 2019.
      The exhibits will be returned to the trial court upon issuance of  the
mandate.
      The clerk of this court is directed to transmit a copy of  this  order
to the attorneys of record, the trial court clerk, and the court reporter.
      Dated September 19, 2019.

                                              Per Curiam